Filed 11/20/13 P. v. Johnson CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E058154

v.                                                                       (Super.Ct.No. SWF1102644)

CARNELL JOHNSON, JR.,                                                    OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Mark A. Mandio, Judge.

Affirmed.

         Richard Glen Boire, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Carnell Johnson, Jr. was sentenced to serve two years in county jail and

three years on released supervision after a jury convicted him of possessing cocaine for




                                                             1
sale, with an enhancement for doing so near a school, and possessing methamphetamine.

Counsel has filed a Wende1 brief. As discussed below, we affirm the judgment.

                                FACTS AND PROCEDURE

       A confidential informant tipped off law enforcement that defendant was selling

drugs from defendant’s house. On October 19, 2011, sheriff’s deputies armed with a

search warrant watched defendant get into a vehicle that had stopped in front of the

house, ride around the block, and get dropped off a few minutes later. A short while

later, defendant left the house and drove away by himself. Deputies stopped and

searched the car. They found $331 in cash, a digital scale, and two items of clothing with

secret pockets containing cocaine and methamphetamine.

       The deputies then searched the house. In defendant’s bedroom they found

additional items of clothing with secret pockets, each containing small plastic bags of

drugs, namely cocaine and methamphetamine. In the bedroom occupied by defendant’s

codefendant, they found more clothing with secret pockets containing small plastic bags

of methamphetamine.

       Defendant waived his Miranda2 rights and told a sheriff’s deputy that he

possessed the cocaine for his personal use.

       On November 17, 2011, the People filed an information charging defendant with

possessing cocaine for sale (Health & Saf. Code, § 11351) and alleging he committed the


       1   People v. Wende (1979) 25 Cal.3d 436.

       2   Miranda v. Arizona (1966) 384 U.S. 436


                                              2
crime within 1,000 feet of a school. The People also charged defendant with possessing

the drug ecstasy (Health & Saf. Code, § 11377, subd. (a)) and with possessing

methamphetamine (Health & Saf. Code, § 11377, subd. (a)).

       On July 24, 2012, the court held an in camera hearing on defendant’s motion to

disclose the name of the confidential informant pursuant to People v. Hobbs (1994) 7

Cal.App.4th 948. After questioning the investigating deputy under oath, the trial court

denied the motion.

       On November 29, 2012, the People filed an amended complaint deleting the

possession of ecstasy charge. Defendant’s jury trial began that same day.

       On December 6, 2012, the jury found defendant guilty on both counts and found

the school enhancement true.

       On February 22, 2013, the trial court sentenced defendant to five years in local

custody. The sentence was composed of two years for possessing drugs for sale, plus

three consecutive years for the school enhancement, and one year concurrent for the

simple possession charge. Pursuant to Penal Code, section 1170, subd. (h)(5), the court

ordered defendant to serve the first two years in county jail and the last three years on

released supervision. This appeal followed.

                                           DISCUSSION

       We appointed counsel to represent defendant on appeal. After examination of

the record, counsel filed an opening brief raising no issues and asking this court to

independently review the record. We offered defendant the opportunity to file any

supplemental brief he deemed necessary, but he did not do so.


                                              3
       We have examined the entire record and have found no error. We are satisfied

that defendant’s attorney has fully complied with his responsibilities and that no arguable

issues exist. (People v. Kelly (2006) 40 Cal.4th 106, 109-110; People v. Wende (1979) 25

Cal.3d 436, 441.)

                                          DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               RAMIREZ
                                                                                       P. J.


We concur:

RICHLI
                          J.

CODRINGTON
                          J.




                                             4